Title: [October 1773]
From: Washington, George
To: 




Octr. 1st. Still at Annapolis. Dined with Mr. Ogle. Spent the Evening at the Governors.


   
   Benjamin Ogle (1746–1808) was elected governor of Maryland in 1798. He was the son of Samuel Ogle (d. 1752) who served three times as governor of Maryland in the colonial period. In the Monday sweepstakes, Ogle’s horse came in second out of three.



 


2. Set of on my return home. Dined at Marlborough & lodged at home. Mr. Custis coming with me.


   
   The town of Upper Marlboro was frequently called Marlboro.



   
   Jacky Custis, who had left King’s College to return home for a holiday, evidently met GW in Annapolis. He carried with him highly laudatory letters from Dr. Cooper and from John Vardill, one of his tutors. Vardill wrote that Jacky “has discover’d a remarkable purity of Morals . . . [and] has with such constancy devoted himself to his Studies, as to give us the surest ground to expect that he will hereafter attain to that excellence which his natural powers render him capable of” (20 Sept. 1773, DLC:GW). Dr. Cooper wrote GW that Jacky’s “Assiduity hath been equal to his Rectitude of principle; and it is hoped his Improvements in Learning have not been inferior to either” (20 Sept. 1773, DLC:GW).



 


3. At home all day. Alone.
 


4. At home all day. Mr. Thos. Triplet came here.
 


5. Went a hunting in the Neck with Mr. Custis & Lund Washington. Found a Fox & after runng. it two hours & half lost it.
 


6. At home all day.
 


7. At home all day. In the Afternoon Mr. Richd. Thompson came and stayed all Night.


	
   
   Richard Thompson was interested in leasing some of the Ohio lands that GW was advertising for sale but considered the terms unrealistic. In a letter of 30 Sept. 1773 to GW, Thompson laid down what he considered to be appropriate terms and informed GW of his intention to visit him soon to discuss the matter.



 


8. I continued at home all day. After Breakfast Mr. Thompson went away.
 


9. At home all day. Mr. Tilghman & Mr. [Herbert] Came here & stayd all Night.
 


10. Mr. Herbert went away before Breakfast. Mr. Tilghman went with Mrs. Washington and I to Pohick Church & returnd with us.
 


11. Mr. Tilghman went away after Breakfast. I rid to Muddy hole—Doeg Run Mill & Mill Qr. & Ferry.
 


12. At home all day. In the Afternoon Mr. Bell of Maryland came & stayd all Night.
 


13. Mr. Beal went away after Breakfast. I continued at home all day. In the Afternoon Mr. Willis & my Brother Charles came. As also Mr. Baker Surgeon Dentist.


   
   Mr. Willis may be Lewis Willis (1734-1813) of Willis Hill near Fredericksburg, who was the son of GW’s aunt Mildred Washington Lewis. He and Charles Washington, who was also currently residing in Fredericksburg, had served together as trustees of that town, and both men had been elected vestrymen of St. George’s Parish in Spotsylvania County, Virginia. Lewis Willis, like GW, had previously been elected a member of the Fredericksburg Lodge. Mr. Baker is Dr. John Baker (d. 1796), a Williamsburg surgeon dentist. Baker, who had a medical degree, was a native of England but had practiced in several countries before coming to America before 1767. One of the first qualified dentists to practice in the colonies, he settled in Williamsburg in 1772 but moved to Philadelphia during the Revolution. GW had consulted him as early as April 1772 for help in solving what were to become his perennial dental problems and used his services on other occasions, both in Williamsburg and later in Philadelphia (FAGGARTHarold L. Faggart. “A Recently Discovered Second Letter from George Washington to John Baker.” Journal of the American Dental Association 59 (1959): 549–51., 551). Baker made short trips throughout the colonies, offering his services to the residents of the principal cities. On this trip to Mount Vernon, he stayed several days and charged GW £5 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 93).



 


14. At home all day. In the Afternoon Mr. Harrison the Lawyer & Mr. Harrison the Merchant came.


   
   Richard Harrison (d. 1841), Maryland merchant, may have been of the same family as Robert Hanson Harrison. He was by 1775 a partner in the firm of Hooe & Harrison. Early in the Revolution he was sent to Martinique as commercial agent for Virginia to further trade between that island and Virginia. In Cadiz, 1780–86, he acted as unofficial consul for the United States. Later he settled in Alexandria as a merchant. After refusing an appointment by GW as consul to the port of Cadiz, he served as auditor of the

U.S. Treasury 1791–1836. Some time after this visit, Harrison married Nancy Craik, daughter of GW’s old friend Dr. James Craik.



 


15. Mr. Richd. Harrison went away before Breakfast. The others continued all day. At home.
 


16. Mr. Robt. Harrison & Mr. Baker both went away after Breakfast. I remaind at home all day. Captn. Bronaugh Dined here, as also did Mrs. Blackburn & Mrs. Brown.


   
   William Bronaugh (1730–c.1800), son of Col. Jeremiah Bronaugh, was at this time a member of the vestry of Shelburne Parish, Loudoun County. He later became a trustee of the new town of Middleburg in Fauquier County. He had served as a lieutenant with GW in the Fort Necessity campaign and later was promoted to captain. Bronaugh was entitled to 6,000 acres of land under the Proclamation of 1754, and it may have been in regard to this that he was visiting GW. In June 1774 GW bought 2,000 acres of Bronaugh’s land on the Great Kanawha River for £50 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 114).



   
   Mrs. Christian Scott Blackburn and Mrs. Catherine Scott Brown were sisters.



 


17. At home all day. Captn. Conway Breakfasting here from the Madeiras. Mr. Willis & my Brother went up to Church.

	
   
   Capt. Thomas Conway commanded the 40–ton sloop Molly, which had been built earlier in the year in Norfolk. The owner of the vessel was Richard Conway of Alexandria, who may have been an elder brother of Thomas. During the previous summer GW had shipped 80 barrels of superfine flour on board the Molly to Lamar, Hill, Bisset & Co. in the Madeira Islands, to be exchanged for wine (GW to Thomas Newton, Jr., 10 July 1773, DLC:GW). The Molly returned to the Potomac 13 Oct. with a cargo that included four pipes of Madeira wine and two boxes of citrons for GW (P.R.O., C.O.5/1352, f. 133; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 92).



 


18. At home again the whole day. Mr. Willis & my Bror. go[in]g up to Court & returng. at Night.
 


19. Mr. Willis & my Brother set of home—as Mrs. Washington Mr. Custis & myself did for Wmsburg.—dining at Colchester & lodging at Colo. Blackburns.
 


20. Dined at Acquia & lodged at Colo. Lewis’s in Fred[ericksburg]g.
 


21. Rid to my Plantation at the little Falls. Dind & Supd at Colo. Lewis’s.
 



22. Dined at Caroline Ct. House and lodged at Hubbards.
 


23. Breakfasted at Todds Bridge and reachd Colo. Bassett in the Afternoon.
 


24. At Colo. Bassetts all [day].
 


25. Ditto. Ditto.
 


26. Went to Williamsburg. Dined at the Raleigh & supped at the Coffee House.
 


27. Dined at the Govrs. & spent the Evening in my own Room.
 


28. Dined at the Speakers and Spend the Evening in my own Room.
 


29. Dined at Mrs. Dawsons & Spent the Evening in my Room.
 


30. Returnd to Colo. Bassetts.
 


31. At Colo. Bassetts all day.
